AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture

UNITED STATES DISTRICT COURT
for the

Eastern District of Tennessee

In the Matter of the Seizure of
(Briefly describe the property to be seized)
Funds up to the amount of $243,918.50 in the account of

Karim or Rehana K. Sadruddin at Fifth Third Bank, account,
number 9931415625

Case No, 1:19-MJ- 22 (p

WARRANT TO SEIZE PROPERTY SUBJECT TO FORFEITURE

To: Any authorized law enforcement officer

An application by a federal law enforcement officer or an attorney for the government requests that certain property
located in the Eastern District of Tennessee be seized as being
subject to forfeiture to the United States of America, The property is described as follows:

Funds up to the amount of $243,918.50 in the account of Karim or Rehana K. Sadruddin at Fifth Third Bank, account number
9931415625

THE ABOVE-REFERENCED FINANCIAL INSTITUTION IS HEREBY COMMANDED to effect the seizure of the contents of the
above-referenced account and to refuse the withdrawal of any amount from the account by anyone other than duly authorized law
enforcement agents, and promptly provide officers or contractors of the Federal Bureau of Investigation with the current account

balance.
I find that the affidavit(s) and any recorded testimony establish probable cause to seize the property.

YOU ARE COMMANDED to execute this warrant and seize the property on or before 3 / /d / 2014
(not to exceed 14 days)

& inthe daytime 6:00 a.m. to 10:00 p.m. (J at any time in the day or night because good cause has been established.

Unless delayed notice is authorized below, you must also give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.

An officer present during the execution of the warrant must prepare, as required by law, an inventory of any property seized
and the officer executing the warrant must promptly return this warrant and a copy of the inventory to

Susan K. Lee, United States Magistrate Judge
(United States Magistrate Judge)

© Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant'to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) . 0 until, the facts justifying, the later specific date of

?

Date and time issued:

 

Judoe-s signerire

City and state: Chattanooga, Tennessee Susan K. Lee, United States Magistrate Judge
Printed name and title
AO 109 (Rev. 11/13) Warrant to Seize Property Subject to Forfeiture (Page 2)

 

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
1:19-MJ- 2reLoiq 5269 __| Brandon Pork

 

 

Inventory made in the presence of: ;

 

Inventory of the property taken: '

MsVbiag, Acading to Fit4n Thicd bank, this

a Count Was closek, so vio trv r ava lable

for Sti zvte,

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

Date: — 3lifroia er ee
ecuting officer § signature
David Lu kur Specta | Apent Far

Prinked name and title

 

 

 

 

 
